Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4,6,8,13,14,15,53,63,66 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. in U.S. Patent Application Publication No. 2015/0367446 in view of Kruger et al. in U.S. Patent Application Publication No. 2016/0250717 and Long et al. in U.S. Patent Application Publication No. 2017/0008126. Buller et al. discloses providing raw material in solid state .
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. in view of Kruger et al.  and Long et al. as applied to claim 1 above, and further in view of Kurz et al. in U.S. Patent Application Publication No. 2005/0028897. Kurz et al. teach that a trailing laser beam in the melt pool prevents cracking (see paragraph 25). Kurz et al. further teach using a 1.7 kW laser beam and a 1.2 kW laser beam (see paragraph 36) for a combined power level of 2.9 kW that is within the range of 1 kW to 10 kW. It would have been obvious to adapt Buller et al. in view of Kruger et al., Long et al. and Kurz et al. to provide this to achieve the desired result of preventing cracking.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. in view of Kruger et al. and Long et al. as applied to claim 1 above, and further in view of Zimmerman in U.S. Patent Application Publication No. 2016/0016253. Zimmerman teaches wire feedstock is less expensive than powder feedstock (see paragraph 22). It would have been obvious to adapt Buller et al. in view of Kruger et al., Long et al. and Zimmerman to provide this to more inexpensively provide the raw material.
Claims 47,48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. in view of Kruger et al. and Long et al. as applied to claim 1 above, and further in view of Gregg et al. in U.S. Patent Application Publication No. 2016/0214211. Gregg et al. teach controlling the temperature of the material by using a cooled temperature controlled platform (see paragraph 23) with liquid coolant through passages in the platform for cooling that is considered to be a chill plate. It would have been obvious to adapt Buller et al. in view of Kruger et al., Long et al. and Gregg et al. to provide this to maintain the interpass temperature.11.    Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. in view of Kruger et al. and Long et al. as applied to claim 1 above, and further in view of Beyer et al. in U.S. Patent Application Publication No. 2015/0298213. Beyer et al. teach adjusting the powder composition (see paragraph 8) to provide unique qualities (inherent due to the change in composition of the powder). It would have been obvious to adapt Buller et al. in view of Kruger et al., Long et al. and Beyer et al. to provide this to provide a component with a portion having unique qualities.12.    Claims 65,71-74 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. in view of Kruger et al. and Long et al. as applied to claim 1 above, and further in view of Schirtzinger et al. in U.S. Patent .
 Claim 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. in view of Kruger et al. and Long et al. as applied to claim 1 and further in view of Schirtzinger et al. in U.S. Patent Application Publication No. 2016/0311023. Buller et al. discloses fusion processing with a metal alloy powder (see paragraph 45) and using the pressure range of 500 microtorr to 3,000 microtorr (see paragraph 257) in a chamber (see paragraph 257) that is considered to be a vacuum chamber. Schirtzinger et al. teach using Al 6061 (see paragraph 40) as the powder in additive manufacturing for aerospace applications (see paragraph 40). It would have been obvious to adapt Buller et al. in view of Schirtzinger et al. to provide this to make an article for aerospace applications (see paragraph 40).
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. in view of Kruger et al., Long et al. and Schirtzinger et al. as applied to claim 71 above, and further in view of Chiovelli in U.S. Patent .
Response to Arguments
Applicant’s arguments filed 17 December 2020 have been fully considered but they are not persuasive.  Long et al. in U.S. Patent Application Publication No. 2017/0008126 teaches adjusting the distance between the energy beam and a trailing beam.
Allowable Subject Matter
Claims  5, 41,42,44,46,83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 84 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761